EXHIBIT 10.1
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
  Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.

 
CONFIDENTIAL
 
AMENDMENT No. 16 TO PURCHASE AGREEMENT DCT-014/2004
 
This Amendment No. 16 to Purchase Agreement DCT-014/2004, dated as of July 21,
2006 (“Amendment No. 16”) relates to the Purchase Agreement DCT-014/2004 (the
“Purchase Agreement”) between Embraer - Empresa Brasileira de Aeronáutica S.A.
(“Embraer”) and Republic Airline Inc. (“Buyer”) dated March 19, 2004 as amended
from time to time (collectively referred to herein as “Agreement”). This
Amendment No. 16 is between Embraer and Buyer, collectively referred to herein
as the “Parties”.


This Amendment No. 16 sets forth additional agreements between Embraer and Buyer
relative to Buyer’s exercise of an assigned option to purchase thirty (30)
Embraer 175 model aircraft.



Except as otherwise provided for herein all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No. 16, which are not defined herein shall have the meaning given in
the Purchase Agreement. In the event of any conflict between this Amendment No.
16 and the Purchase Agreement the terms, conditions and provisions of this
Amendment No. 16 shall control.


WHEREAS, 


In connection with an amendment to the jet service agreement between US Airways,
Inc., and Buyer, US Airways Group desires to assign to Buyer, and Buyer desires
to accept the assignment of, an option to purchase thirty (30) EMBRAER 175 model
aircraft (the “US Airways 175 Option”) held by US Airways Group pursuant to
Amended and Restated Purchase Agreement DCT-021/03 between US Airways Group and
Embraer (the “US Airways Purchase Agreement”);


Embraer is willing to consent to the assignment of such option pursuant to the
Option Aircraft Conversion, Purchase Right Assignment and Manufacturer’s Consent
dated as of July 21, 2006, among US Airways Group, Buyer and Embraer (the “US
Airways 175 Assignment”) if, immediately upon execution of such assignment,
Buyer exercises such option and agrees to purchase such aircraft as additional
firm order EMBRAER 175 Aircraft pursuant to the Agreement; and


In connection with the Parties’ agreement above mentioned, the Parties have now
agreed to amend the Purchase Agreement as provided for below:


NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:
 

1.   
Definitions




1.1  
Article 1.4 of the Purchase Aircraft shall be deleted and replaced by the
following:

 
 “1.4
Aircraft: shall mean an EMBRAER 170 Aircraft or EMBRAER 175 Aircraft, as defined
below, and where the context requires all of such Aircraft. Aircraft shall
include Firm Aircraft, Conditional and Option Aircraft unless expressly provided
to the contrary. ***

 
    1.4.1
EMBRAER 170 Aircraft: shall mean the EMBRAER 170 LR aircraft (certification
designation ERJ 170-100 LR) (the "EMBRAER 170 Aircraft") or, where there is more
than one of such Aircraft, each of the EMBRAER 170 Aircraft, manufactured by
Embraer for sale to Buyer pursuant to this Agreement according to the
Preliminary Technical Description PTD 170 - Rev.4 dated as of May 2003 (which,
although not attached hereto, is incorporated herein by reference) and the
Aircraft configuration described in Attachment "A", and as may be amended from
time to time as specified in Article 11.
    1.4.2 
 
EMBRAER 175 Aircraft: shall mean the EMBRAER 175 LR (certification designation
ERJ 170-200 LR) (the "EMBRAER 175 Aircraft") or, where there is more than one of
such Aircraft, each of the EMBRAER 175 Aircraft, manufactured by Embraer for
sale to Buyer pursuant to this Agreement according to the Preliminary Technical
Description PTD 175 - Rev.4 dated as of May 2003 (which, although not attached
hereto, is incorporated herein by reference) and the Aircraft configuration
described in Attachment "A-1" for the Aircraft listed in the table containing
the delivery schedule in Article 5.1 of the Purchase Agreement with the
designations “E175” and “*** ” (the “ ***175 Aircraft”) and Attachment “A-2” for
the Aircraft listed in the table containing the delivery schedule in Article 5.1
of the Purchase Agreement with the designations “E175” and “*** ” (the “ ***175
Aircraft”), and as may be amended from time to time as specified in Article 11.”

   

2.   
Subject:



2.1
Buyer hereby exercises the ***175 Option and agrees to purchase the thirty (30)
aircraft that are the subject of such option as additional firm order EMBRAER
175 Aircraft #49 to #78 on the terms and subject to the conditions of the
Agreement.



2.2
Article 2 of the Purchase Agreement is hereby deleted and replaced as follows:

   

  “Subject to the terms and conditions of this Agreement: 

   

  2.1 Embraer shall sell and deliver and Buyer shall purchase and take delivery
of forty-eight (48) EMBRAER 170 Aircraft and thirty (30) EMBRAER 175 Aircraft
***;

   

  2.3 Embraer shall provide to Buyer the Services and the Technical
Publications; and

   

  2.4 Buyer shall have the option to purchase up to seventy-five (75) Option
EMBRAER 170 Aircraft, in accordance with Article 23.” 

_____________
***Confidential
-1-

--------------------------------------------------------------------------------



3.   
Price

   

 3.1 
Article 3.1 of the Purchase Agreement is hereby deleted and replaced by the
following:       “3.1 Buyer agrees to pay Embraer, subject to the terms and
conditions of this Agreement, in United States dollars, the following amount per
unit Basic Prices:

 


 
Aircraft
 
Aircraft Basic Price
 
Economic Condition
 
***
 
***
 
***




4.   
Payment:

 
 4.1
The third sentence of the first paragraph of Article 4.1 is hereby deleted and
replaced as follows:       “Buyer has already paid to Embraer prior to the
execution of Amendment No. 16 to this Agreement a *** initial deposit (the
“Initial Deposit”) per Firm Aircraft on order prior thereto and ***, and ***.”

   
 4.2
The penultimate sentence of the last paragraph of Article 4.1 is hereby deleted
and replaced as follows:        “Any progress payment for *** that would
otherwise be due *** shall be due ***.”

  
___________
***Confidential
-2-

--------------------------------------------------------------------------------


CONFIDENTIAL
 

 5. Firm Aircraft: 

  
   5.1
Delivery: The table containing the delivery schedule in Article 5.1 of the
Purchase Agreement is hereby deleted in its entirely and replaced with the
following:


 
Firm A/C
Delivery Month
***
***
Firm A/C
Delivery Month
***
***
1
Sep 2004
***
***
42
***
***
***
2
***
***
***
43
***
***
***
3
***
***
***
44
***
***
***
4
***
***
***
45
***
***
***
5
***
***
***
46
***
***
***
6
***
***
***
47
***
***
***
7
***
***
***
48
***
***
***
8
***
***
***
49
***
***
***
9
***
***
***
50
***
***
***
10
***
***
***
51
***
***
***
11
***
***
***
52
***
***
***
12
***
***
***
53
***
***
***
13
***
***
***
54
***
***
***
14
***
***
***
55
***
***
***
15
***
***
***
56
***
***
***
16
***
***
***
57
***
***
***
17
***
***
***
58
***
***
***
18
***
***
***
59
***
***
***
19
***
***
***
60
***
***
***
20
***
***
***
61
***
***
***
21
***
***
***
62
***
***
***
22
***
***
***
63
***
***
***
23
***
***
***
64
***
***
***
24
***
***
***
65
***
***
***
25
***
***
***
66
***
***
***
26
***
***
***
67
***
***
***
27
***
***
***
68
***
***
***
28
***
***
***
69
***
***
***
29
***
***
***
70
***
***
***
30
***
***
***
71
***
***
***
31
***
***
***
72
***
***
***
32
***
***
***
73
***
***
***
33
***
***
***
74
***
***
***
34
***
***
***
75
***
***
***
35
***
***
***
76
***
***
***
36
***
***
***
77
***
***
***
37
***
***
***
78
Jul 2008
***
***
38
***
***
***
       
39
***
***
***
       
40
***
***
***
       
41
***
***
***
       



___________

*** Confidential
 
 
-3-

--------------------------------------------------------------------------------


 
CONFIDENTIAL

  ***     6. ***: *** is hereby amended by deleting *** and replacing it with
***.    
7.
Changes

 
7.1
The first paragraph of Article 11.1 is hereby deleted and replaced with the
following:
  “At delivery each EMBRAER 170 Aircraft will comply with the standards defined
in Attachment “A”, each EMBRAER 175 Aircraft will comply with the standards
defined in Attachment “A-1” or Attachment “A-2”, as applicable, and each
Aircraft shall incorporate all modifications which are classified as
Airworthiness Directives (ADs) mandatory by CTA or FAA and shall also at the
Actual Delivery Date incorporate any change agreed upon by Buyer and Embraer in
accordance with this Article 11.”

 
7.2
Article 11.6 is hereby amended by inserting in the first sentence after
“Attachment ‘A’” the following “, Attachment ‘A-1’ or Attachment ‘A-2’, as
applicable,”

 
7.3
Article 11.7 is hereby amended by deleting the first sentence thereof and
replacing it with the following:
      “Except ***, should an EMBRAER 170 Aircraft not comply with the terms and
conditions of Attachment “A” or an EMBRAER 175 Aircraft not comply with the
terms and conditions of Attachment “A-1” or Attachment “A-2”, as applicable,
Buyer shall be entitled to either ***.

 
8. 
Conditional Aircraft: Article 22 of Purchase Agreement is no longer applicable.

 

9. Option Aircraft

 
 9.1
 The opening paragraph of Article 23 and delivery schedule table of the Purchase
Agreement are hereby deleted and replaced by the following:

  

“Buyer shall have the option to purchase up to seventy-five (75) additional
Option Aircraft, to be delivered on the last day of the applicable month set
forth below or such earlier date in such month specified pursuant to Article
7.1:
 


Option A/C
Delivery Month
Option A/C
Delivery Month
Option A/C
Delivery Month
1
Jul 2008
26
***
51
***
2
***
27
***
52
***
3
***
28
***
53
***
4
***
29
***
54
***
5
***
30
***
55
***
6
***
31
***
56
***
7
***
32
***
57
***
8
***
33
***
58
***
9
***
34
***
59
***
10
***
35
***
60
***
11
***
36
***
61
***
12
***
37
***
62
***
13
***
38
***
63
***
14
***
39
***
64
***
15
***
40
***
65
***
16
***
41
***
66
***
17
***
42
***
67
***
18
***
43
***
68
***
19
***
44
***
69
***
20
***
45
***
70
***
21
***
46
***
71
***
22
***
47
***
72
***
23
***
48
***
73
***
24
***
49
***
74
***
25
***
50
***
75
Sep 2012

 


 9.2
Article 23.1 is hereby deleted and replaced by the following:   “23.1 To secure
the Option Aircraft, Buyer has paid Embraer a *** deposit (the “Option Aircraft
Deposit”) per Option Aircraft available under this Agreement prior to the
execution of Amendment No. 16 to this Agreement, and Buyer shall pay to Embraer
a refundable Option Aircraft Deposit for the additional thirty-five (35) Option
Aircraft added by such amendment within two (2) Business Days after the date of
execution by Buyer and Embraer of such amendment. “

    
____________

***Confidential
 
-4-

--------------------------------------------------------------------------------

CONFIDENTIAL

10. Representations and Warranties: Article 31.1.1 is hereby amended to insert
after “EMBRAER-170” the following: “and EMBRAER-175”.


11. Attachment “A-1” and “A-2”: New Attachments “A-1”, for the Airways 175
Aircraft, and “A-2”, for the Delta 175 Aircraft, are hereby added to the
Purchase Agreement.


12. Attachment “B”: Exhibit 1 to Attachment “B” are hereby amended by deleting
in the heading “-170”. Embraer shall provide to Buyer ***, *** necessary to
reflect all relevant information regarding the inclusion of the EMBRAER 175
Aircraft. If requested by Buyer, ***, which will ***, and this *** of the ***.
 
13. Attachment “C”: Attachment “C” to the Purchase Agreement are hereby amended
to delete in clause 1 “EMBRAER 170” before “Aircraft”.


14. Attachment “E”: Attachment “E” to the Purchase Agreement is hereby deleted
and replaced with Attachment E to this Amendment No. 16.


15. Attachment “F”: Attachment “F” to the Purchase Agreement is hereby deleted
and replaced with Attachment “F” to this Amendment No. 16.


16. Attachments “H-1”: A new Attachment “H-1” is hereby added to the Purchase
Agreement with the EMBRAER 175 Performance Guarantee. 


17. Effect of US Airways 175 Assignment:
 
17.1
Buyer’s sole rights against Embraer and obligations to Embraer with respect to
the aircraft positions that are the subject the US Airways 175 Assignment shall
be its rights and obligations with respect to the thirty (30) firm order EMBRAER
175 Aircraft added to the Purchase Agreement pursuant to this Amendment No. 16.

 
17.2
Buyer agrees that it has no rights to *** in connection with the US Airways 175
Assignment.



18. Miscellaneous: All other provisions of the Agreement which have not been
specifically amended or modified by this Amendment No. 16 shall remain valid in
full force and effect without any change.




[Remainder of page intentionally left in blank]
 
 
 
 
 
 
 
 
 
 
___________
***Confidential
-5-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 16 to Purchase Agreement to be
effective as of the date first written above.


 
 

EMBRAER - Empresa Brasileira de Aeronáutica S.A.     Republic Airline Inc.
/s/ Frederico Fleury Curado     /s/ Bryan Bedford

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Frederico Fleury Curado
Title: Executive Vice President
More Title: Airline Market     Name: Bryan Bedford
Title: President



        /s/ Jose Luis D. Molina      

--------------------------------------------------------------------------------

    Name: Jose Luis d. Molina
Title: Director of Contracts
More Title: Airline Market       Date: July 21, 2006     Date: July 21, 2006
Place: Sao Jose Dos Campos, SP, Brazil     Place: Indianapolis


 

Witness: Carlos Martins Dutra     Witness: Lars-Erik Arnell

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Carlos Martins Dutra
    Name: Lars-Erik Arnell


 
CONFIDENTIAL

Acknowledged and agreed by Republic Airways Holdings Inc. with respect to all
terms of this Amendment No. 16, Amendment No. 8 to the Letter Agreement and all
previous amendments, in its capacity as “Guarantor” pursuant to the Guaranty by
it to Embraer dated March 19, 2004.
 
 

        REPUBLIC AIRWAYS HOLDINGS INC.  
   
   
    By:   /s/ Bryan Bedford  

--------------------------------------------------------------------------------

 
Name: Bryan Bedford
Title: President


           
   
   
    By:   /s/ Lars Erik Arnell  

--------------------------------------------------------------------------------

  Name: Lars-Erik Arnell   Title: Vice President       Date: July 21, 2006   
Place: Indianapolis

 




-6-

--------------------------------------------------------------------------------


 
 
 
ATTACHMENT "A-1" - EMBRAER 175 AIRCRAFT CONFIGURATION
Airways Configuration
 
1. EMBRAER 175 CONFIGURATION
EMBRAER 175 Standard Aircraft
 
The EMBRAER 175 Aircraft shall be manufactured according to (i) the standard
configuration specified in the Preliminary Technical Description PTD-175 Rev. 4
dated May 2003, which although not attached hereto, is incorporated herein by
reference, and (ii) the characteristics described in the items below. 

 
2. EMBRAER 175 Optional Equipment
 
The EMBRAER 175 Aircraft will also be fitted with the following options selected
by Buyer:
 
2.1 Aircraft Model and Engines
 

a)  
EMBRAER 175 LR

b)  
GE CF34-8E5 Engines

 
2.2 Options By Ata Chapter
 


***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 

 
____________
***Confidential


-7-

--------------------------------------------------------------------------------




 
 2.3
EMBRAER 175 Basic Interior Configuration (86 seats - single class)

  


*


 
3.  FINISHING
 
The Aircraft will be delivered to Buyers as follows:
 
 3.1
EXTERIOR FINISHING:

The fuselage of the Aircraft shall be painted according to Buyer’s color and
paint scheme which shall be supplied to Embraer by Buyer on or before six (6)
months prior to the relevant Aircraft Contractual Delivery Date.
 
The wings and the horizontal stabilizer of all Aircraft shall be supplied in the
standard colors, i.e., gray BAC707.
 
 3.2
INTERIOR FINISHING:

 
Buyer shall inform Embraer on or before *** months prior to the relevant
Aircraft Contractual Delivery Date of its choice of materials and colors of all
and any item of interior finishing such as seat covers, carpet, floor lining on
galley areas, side walls and overhead lining, galley lining and curtain. The
above-mentioned schedule for definition of interior finishing shall only be
applicable if Buyer selects its materials from the choices offered by and
available at Embraer. In case Buyer opts to use different materials and or
patterns, such schedule shall be mutually agreed between the Parties at the time
of signature of the Purchase Agreement.
 
 3.3
BUYER FURNISHED AND BUYER INSTALLED EQUIPMENT (BFE and BIE):

 
Buyer may choose to have carpets, tapestries, seat covers and curtain fabrics
supplied to Embraer for installation in the Aircraft as BFE. Materials shall
conform to the required standards and comply with all applicable regulations and
airworthiness requirements. Delays in the delivery of BFE equipment or quality
restrictions that prevent the installation thereof in the time frame required by
the Aircraft manufacturing process shall entitle Embraer to either delay the
delivery of the Aircraft or present the Aircraft to Buyer without such BFE, in
which case Buyer *** of the Aircraft. All BFE equipment shall be delivered to
Embraer in DDP - Embraer facilities in São José dos Campos, SP, Brazil
(Incoterms 2000) conditions.
 
The Aircraft galleys have provisions for the following BIE items that, unless
timely agreed by the Parties, are not supplied or installed by Embraer:
Trolleys, ovens, coffee makers, hot jugs and standard units.
 
4. REGISTRATION MARKS AND TRANSPONDER CODE
 
The Aircraft shall be delivered to Buyer with the registration marks painted on
them. The registration marks and the transponder code shall be supplied to
Embraer by Buyer no later than ninety (90) Days before each relevant Aircraft
Contractual Delivery Date.
 
IT IS HEREBY AGREED AND UNDERSTOOD BY THE PARTIES THAT IF THERE IS ANY CONFLICT
BETWEEN THE TERMS OF THIS ATTACHMENT “A-1” AND THE TERMS OF THE TECHNICAL
DESCRIPTION ABOVE REFERRED, THE TERMS OF THIS ATTACHMENT “A-1” SHALL PREVAIL.
____________

***Confidential
 
-8-

--------------------------------------------------------------------------------


 
ATTACHMENT "A-2" - EMBRAER 175 AIRCRAFT CINFIGURATION
Delta Configuration
 
 
1. EMRAER 175 CONFIGURATION
EMBRAER 175 Standard Aircraft
 
The EMBRAER 175 Aircraft shall be manufactured according to (i) the standard
configuration specified in the Preliminary Technical Description PTD-175 Rev. 4
dated May 2003, which although not attached hereto, is incorporated herein by
reference, and (ii) the characteristics described in the items below. 

 
2. EMBRAER 175 Optional Equipment
 
The EMBRAER 175 Aircraft will also be fitted with the following options selected
by Buyer:
 
2.1 Aircraft Model and Engines
 

a)  
EMBRAER 175 LR

b)  
GE CF34-8E5 Engines

 
2.2 Options By Ata Chapter
 


***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 
***
 

 
___________
***Confidential

-9-

--------------------------------------------------------------------------------



 
 2.3 EMBRAER 175 Basic Interior Configuration (78 seats)
*
 
3. FINISHING
 
The Aircraft will be delivered to Buyers as follows:
 
 3.1
EXTERIOR FINISHING:

    
The fuselage of the Aircraft shall be painted according to Buyer’s color and
paint scheme which shall be supplied to Embraer by Buyer on or before six (6)
months prior to the relevant Aircraft Contractual Delivery Date.
 
The wings and the horizontal stabilizer of all Aircraft shall be supplied in the
standard colors, i.e., gray BAC707.
 
  3.2
INTERIOR FINISHING:

  
Buyer shall inform Embraer on or before *** months prior to the relevant
Aircraft Contractual Delivery Date of its choice of materials and colors of all
and any item of interior finishing such as seat covers, carpet, floor lining on
galley areas, side walls and overhead lining, galley lining and curtain. The
above-mentioned schedule for definition of interior finishing shall only be
applicable if Buyer selects its materials from the choices offered by and
available at Embraer. In case Buyer opts to use different materials and or
patterns, such schedule shall be mutually agreed between the Parties at the time
of signature of the Purchase Agreement.
 
 3.3
BUYER FURNISHED AND BUYER INSTALLED EQUIPMENT (BFE and BIE):

  
Buyer may choose to have carpets, tapestries, seat covers and curtain fabrics
supplied to Embraer for installation in the Aircraft as BFE. Materials shall
conform to the required standards and comply with all applicable regulations and
airworthiness requirements. Delays in the delivery of BFE equipment or quality
restrictions that prevent the installation thereof in the time frame required by
the Aircraft manufacturing process shall entitle Embraer to either delay the
delivery of the Aircraft or present the Aircraft to Buyer without such BFE, in
which case Buyer *** of the Aircraft. All BFE equipment shall be delivered to
Embraer in DDP - Embraer facilities in São José dos Campos, SP, Brazil
(Incoterms 2000) conditions.
 
The Aircraft galleys have provisions for the following BIE items that, unless
timely agreed by the Parties, are not supplied or installed by Embraer:
Trolleys, ovens, coffee makers, hot jugs and standard units.
 
4. REGISTRATION MARKS AND TRANSPONDER CODE
 
The Aircraft shall be delivered to Buyer with the registration marks painted on
them. The registration marks and the transponder code shall be supplied to
Embraer by Buyer no later than ninety (90) Days before each relevant Aircraft
Contractual Delivery Date.
 
IT IS HEREBY AGREED AND UNDERSTOOD BY THE PARTIES THAT IF THERE IS ANY CONFLICT
BETWEEN THE TERMS OF THIS ATTACHMENT “A-2” AND THE TERMS OF THE TECHNICAL
DESCRIPTION ABOVE REFERRED, THE TERMS OF THIS ATTACHMENT “A-2” SHALL PREVAIL.
 
____________
***Confidential

 
-10-

--------------------------------------------------------------------------------



ATTACHMENT "E" - DIRECT MAINTENANCE COST GUARANTEE
 

I.  
Embraer, subject to the terms, conditions and limitations contained in this
Attachment, shall guarantee the incurred direct maintenance cost (the
“Maintenance Cost Guarantee”) for the fleet of Aircraft subject of the Purchase
Agreement as follows:

 
 

a.  
The Maintenance Guarantee for the Aircraft shall be for the period that begins
at *** (“Guarantee Term”). ***

 
 

b.  
For the *** period commencing with the first Aircraft Actual Delivery Date, the
Achieved cumulative Maintenance Cost - AMC for replacement, repair, overhauls
and inspections of Buyer's Aircraft, shall not exceed a Maintenance Cost
Guarantee (“”) rate of:

 
 
***
 
***
 
***
***
***
***

 

c.  
For the *** period commencing with the first Aircraft Actual Delivery Date, the
Achieved cumulative Maintenance Cost - AMC for replacement, repair, overhauls
and inspections of Buyer's Aircraft, shall not exceed a Maintenance Cost
Guarantee ("") rate of:

 
 
***
 
***
 
***
***
***
***

 

d.  
The *** shall be *** in accordance with ***.

 

e.  
Measurement will be computed annually on the anniversary date of ***. The
results will be reconciled year by year until ***.

 

f.  
In the event at the end of each annual measurement period, the AMC is higher
than the MCG, Embraer shall provide *** to Buyer as provided for below:

 
***
____________
***Confidential
-11-

--------------------------------------------------------------------------------



g.  
Buyer shall use *** efforts to calculate and submit to Embraer the AMC
quarterly, in electronic format, *** after the end of each quarter during the
Guarantee Term. In the event that Buyer fails to submit such data to Embraer as
described in the preceding sentence, Embraer shall send a written notice to
Buyer requesting such data, and the guarantee contained in this Attachment shall
terminate in the event Buyer fails to submit the AMC to Embraer within *** of
such written notice.

 
The Parties shall use *** efforts to reach an agreement over the data annually
within *** after the submission of AMC in regard to any fourth quarter. In the
event that the AMC contains *** that is out of the reasonable control of ***,
the Parties shall also discuss the reasons for such *** and whether it should be
included in the calculation of the AMC. Any *** will be *** after the agreement
regarding the annual period. Such *** may be ***.
 

h.  
This Maintenance Guarantee is based upon the following assumptions, and any
change to the assumptions shall result in an appropriate recalculation of the
MCG rate specified in items “b” and “c” above, at Embraer criteria.

 
Fleet Size: A minimum fleet size of ***.
 
Assumptions 01
 

§  
Economic condition: ***.

 

§  
Utilization: The guarantee covers a minimum of *** flight hours per cycle, ***
APU hour per flight hour plus or minus *** APU hour per flight hour and *** APU
cycle per flight cycle plus or minus *** APU cycle per flight cycle. Buyer's
fleet-wide average annual Aircraft utilization shall be *** flight hours, plus
or minus ***.

 

§  
Labor rate: *** per man-hour ***.

 

§  
Maintenance Review Board Report: MRB 170.

 
Assumptions 02
 

§  
Economic condition: ***.

 

§  
Utilization: The guarantee covers a minimum of *** flight hours per cycle, ***
APU hour per flight hour plus or minus *** APU hour per flight hour and *** APU
cycle per flight cycle plus or minus *** APU cycle per flight cycle. Buyer's
fleet-wide average annual Aircraft utilization shall be *** flight hours, plus
or minus ***.

 

§  
Labor rate: *** per man-hour ***.

 

§  
Maintenance Review Board Report: MRB 170.

 

i.  
The following are the elements covered under this Maintenance Guarantee: 

 

1.   Material cost for non-repairable parts purchased from or through Embraer
and / or Embraer approved vendors.

   

 2. 
Overhaul/repair costs incurred at Embraer approved repair facilities.

 

3. 
Expendable which can be accounted for on an unit basis, i.e. filters, gaskets,
excluding wire, rivets, nuts, bolts, washers, pins, brackets, tie wraps.

 

4. 
Parts and materials consumed through scheduled maintenance according to the
Maintenance Review Board Report (MRB).

 

j.  
The following elements are not covered under this guarantee:

 

1. 
Costs associated with taxes, levies, imposts, customs fees.

 

2. 
Shipping, receiving, ferry, packing, storage, warehousing and insurance
expenses.

 

3. 
General administrative and overhead expenses.

 

4. 
Restoration expenses incurred due to damage to or failure of Aircraft,
components or parts caused by accident, incident, FOD or Acts of God,
negligence, abuse, misuse and/or maintenance errors.

___________
***Confidential
-12-

--------------------------------------------------------------------------------


 

5.  
When the Aircraft or any of its parts has/have been altered or modified by
Buyer, without prior approval from Embraer or from the manufacturer of the parts
through a service bulletin, provided such approvals have not been unreasonably
withheld.

 

6.  
Consumables including but not limited to fluids, water, oils, sealants, washing
compounds, cleansers, solvents, and lubricants.

 

7.  
Labor costs (excluding the *** related to *** and *** service bulletins
implementation, provided that *** have been *** in writing *** in order ***.

 

8.  
Normal line operations activities (i.e. Aircraft servicing) including but not
limited to walkaround (i.e. visual inspection), fueling, parking, washing,
lavatory servicing and gallery servicing.

 

9.  
Service bulletins and or airworthiness directives.

 

10.  
Parts or components returned from vendors with “no-fault” found, i.e.,
re-certification charges without any repair and associated labor. Any part
removed and replaced from an Aircraft which does not solve the Aircraft problem
(poor troubleshooting) and associated labor.

 

11.  
Leasing or loan fees related to the aircraft or any of its parts which are being
used in place of an unserviceable unit.

 

12.  
Any part supplied on a “no-charge basis” or for which a warranty credit or
replacement part has been supplied.

 

13.  
Aircraft downtime costs.

 

14.  
Any parts that are changed during scheduled or unscheduled maintenance, due to
failure, which are still under the warranty period and, are not submitted to
Embraer or the suppliers for warranty credit.

 

15.  
Cabin equipment and furnishing materials, such as but not limited to carpets,
seat covers, galley equipment and passenger commodities.

 

16.  
Spare parts prices that exceed the prices obtainable from Embraer, provided, in
the event that *** a reasonable time frame, *** may **** and *** will reasonably
agree on ***.

 

17.  
In cases of deterioration, wear, breakage, damage or any other defect resulting
from the use of inadequate packing methods when returning items to Embraer or
its representatives.

 

18.  
Maintenance problems caused by Buyer’s negligence or misuse of parts or Buyer’s
failure to take all maintenance actions on the Aircraft as recommended in all
applicable maintenance manuals.

 

19.  
Maintenance problems involving Aircraft or parts that has / have been involved
in an accident, or when parts either defective or not complying to
manufacturer’s design or specification have been used.

 

20.  
Maintenance problems involving parts that have had their identification marks,
designation, seal or serial number altered or removed.

 

21.  
Extraordinary costs incurred as a result of any labor disruption or dispute
involving a significant work action that affects in whole or part the Aircraft’s
normal operation or maintenance.

 

22.  
Engines, related parts and related LRU costs.

_____________
***Confidential
-13-

--------------------------------------------------------------------------------



23.  
Nacelle and Thrust Reverser.

 

24.  
BFE (Buyer Furnished Equipment) and / or BIE (Buyer Installed Equipment) costs.

 

25.  
Maintenance reserves.

 

26.  
GSE (Ground Support Equipment) costs.

 

27.  
For the purpose of calculating the Achieved Maintenance Cost Guarantee, the
materials and labor costs related to the New US Airways Aircraft, Owned Aircraft
and GECC Aircraft shall be accounted for at the time these aircraft start their
revenue service by Buyer under this Purchase Agreement. All previous materials
cost and labor costs shall be disregarded. The total number of previous flight
hours and cycles of such additional aircraft (New US Airways Aircraft, Owned
Aircraft and GECC Aircraft) New US Airways Aircraft, Owned Aircraft and GECC
Aircraft shall be considered.

 

II.  
The foregoing maintenance guarantee is provided subject to Buyer’s adherence to
the following general conditions:

 

a.  
Airplane Operation: Aircraft shall be operated in airline service in accordance
with the applicable Air Authority regulations and as recommended by Embraer
through the official and updated Operations and Airplane Flight Manual.

 

b.  
Inspection Program: The Aircraft shall be maintained in accordance with the
current Maintenance Review Board Report - (MRB), and the checks shall in no
event occur at a *** Buyer’s Maintenance Program must have provisions for
escalating the checks interval as soon as the applicable Air Authority allows.
Buyer’s program should also include the use of task cards to assist the
maintenance personnel in performing inspection task.

 

c.  
Aircraft Manuals: Buyer shall keep a complete set of Embraer recommended manuals
up-to-date and available to airline personnel for assisting them with the
maintenance and operation of the Aircraft. A set of recommended manuals or a
electronic link to the data should be available at all maintenance bases (line
or heavy) and shall be maintained with the latest revisions at all times.

 

d.  
Warranty: Buyer shall have at minimum, one person which will be dedicated to the
Aircraft warranty program. This person(s) will be trained by Embraer warranty
department on the correct procedures for filing Buyer warranty claims in
accordance with mutually agreed format. This person(s) shall also be responsible
for the filing of warranty claims directly to suppliers for credit, repair or
replacement.

 

e.  
Parts Repair: All shop repairs shall be performed in Embraer’s or Embraer’s
suppliers’ authorized repair shops.

 

f.  
Staff levels: Buyer shall have available reasonable staff to properly maintain
the Aircraft during scheduled and unscheduled maintenance. This shall include,
but not be limited to, mechanics, electricians, avionics specialists,
inspectors, cleaners, ground personnel and flight crews licensed or certified by
the applicable Air Authority as required by the applicable Air Authority
regulations.

_____________
***Confidential
-14-

--------------------------------------------------------------------------------



g.  
Training: Buyer is required to put in place a training program approved by the
local airworthiness authority, which, at a minimum, shall include the following
items:

 

1.  
initial and recurrent training for pilots in the Aircraft;

 

2.  
initial and recurrent training for flight attendants in the Aircraft; and

 

3.  
initial and recurrent training for the maintenance staff (airframe, powerplant,
electric avionics specialists) in the Aircraft.

 
A reasonable number of maintenance specialist will require supplier’s training.
 
Buyer is required to train to the above standards a reasonable number of new
hired employee who will work in or on the Aircraft.
 

h.  
Spare Parts Limitation: Spare parts price shall not exceed the prices obtainable
from Embraer. In the event that Embraer cannot supply a part to Buyer in a
reasonable time frame, Embraer may authorize the purchase of such part by Buyer
from a third party at a price in excess of Embraer’s price, Embraer and Buyer
will mutually agree on the portion of such price to be included in this
guarantee provided Buyer maintained the minimum stock level recommended by
Embraer.

 

i.  
Buyer will be required to provide Embraer an every three month service bulletin
status report, containing service bulletin number, Aircraft serial number,
Aircraft total time and total cycles.

 

j.  
Ground Support Equipment: Embraer shall provide Buyer a list of tooling and
ground support equipment required to maintain the Aircraft, this list shall be
subject to Buyer’s reasonable approval. Buyer will be required to maintain these
levels of required tooling and ground support equipment in good working order at
all times.

 

k.  
Reliability Reporting: Buyer is to provide monthly to Embraer an Aircraft
reliability report. This report shall include Aircraft total time and cycles,
component removals, shop finding reports and tear down reports (for each failure
completed) by authorized agencies and SDR’s (Service Difficult Report) with
date, Aircraft registration, problem description, maintenance action, and part
number and serial number of the components removed and installed. Buyer shall
use the ATA 100 chapter breakdown format for all reports.

 

l.  
Accounting System:

 

1.  
Buyer shall have an accounting system, subject to Embraer’s reasonable approval,
which demonstrates the ability to discriminate between chargeable and
non-chargeable costs and expenses. Buyer’s accounting system shall be presented
to Embraer, upon Embraer’s written request, *** before ***.

 

2.  
Upon Embraer’s written request, Buyer shall also provide on a *** basis an
activity and expenditure report satisfactory to Embraer, in electronic format
and in accordance with Embraer’s Service News Letter for data exchange.

 

3.  
Upon Embraer’s written request, Embraer and Buyer may convene frequently
meetings to address issues concerning the AMC and to identify methods to
decrease Buyer’s maintenance costs. At a minimum, Embraer and Buyer shall have
two meetings per year to confirm and compute all costs claimed by Buyer. Buyer
shall permit Embraer access to all Buyer data which can be used to verify any
reports produced pursuant to this Attachment.

 

m.  
Duplicated Guarantee: If Buyer negotiates directly with any of Embraer’s
suppliers/vendors a particular maintenance cost guarantee or equivalent program
(including fleet hour agreements), or an alternative support program with
Embraer, the Parties shall negotiate in good faith and agree on the portion of
cost related to this equipment/system that shall be excluded from the MCG rate,
specified in Article I.b and I.c, and shall result in an appropriate
recalculation of the MCG.

 

III.  
Buyer shall not unreasonably reject Embraer’s recommendations, changes or
solutions to elements of maintenance that would result in cost savings, as
reasonably determined by the Parties.

 

IV.  
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT THE GUARANTEES, OBLIGATIONS AND
LIABILITIES OF EMBRAER, AND REMEDIES OF BUYER SET FORTH IN THIS AIRCRAFT
MAINTENANCE COST GUARANTEE ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND BUYER
HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER RIGHTS, CLAIMS, DAMAGES AND
REMEDIES OF BUYER AGAINST EMBRAER OR ANY ASSIGNEE OF EMBRAER, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY GUARANTEED LEVEL OF
AIRCRAFT MAINTENANCE COSTS.

 

V.  
The guarantee hereby expressed is established between Embraer and Buyer and it
cannot be transferred or assigned to others, unless stated in this Agreement or
by previous written consent of Embraer.

 
___________
***Confidential
-15-

--------------------------------------------------------------------------------


 
ATTACHMENT "F" - SCHEDULE RELIABILITY GUARANTEE


 

I.  
Definitions.

 

a.  
Available for Dispatch: An Aircraft which is on the ground and cleared for
dispatch by signature of Buyer's responsible maintenance personnel at least ***
before the scheduled departure time of the initial flight in any given day shall
be deemed to be "available for dispatch".

 

b.  
Maintenance Interruption.

 

1.  
A maintenance interruption occurs when the malfunction of an item, or necessary
checking and/or corrective actions, cause a revenue flight not to take place or
a flight delay exceeding ***.

 

2.  
For the purposes of this guarantee, only the initial Maintenance Interruption
shall be accounted as interruption. Maintenance Interruption of any or all
flights on subsequent days arising from the initial Maintenance Interruption
shall not constitute an additional Maintenance Interruption.

 

3.  
Before a flight may be considered as a Maintenance Interruption for the purpose
of this Schedule Reliability Guarantee the Aircraft must be inspected for
mechanical failure or malfunction.

 

4.  
A repetitive problem, which caused an actual maintenance interruption and was
not previously corrected, shall not be counted as a Maintenance Interruption.

 

5.  
To be accounted as a Maintenance Interruption, any malfunction reported, either
verbal or written, must result in maintenance corrective action.
“No-trouble-found” or “could not duplicate” or “reset” events shall not be
accounted as Maintenance Interruption.

 

6.  
A maintenance interruption that occurs due to failures of systems or parts from
suppliers or vendors that have a separate maintenance interruption guarantee
agreement with Buyer, and which is not assigned to Embraer, shall not be
considered as a Maintenance Interruption.

 

c.  
Achieved Dispatch Reliability Percentage (“ADRP”).

 
ADRP is the actual dispatch reliability percentage obtained by Buyer's fleet of
Aircraft in regular revenue service, which are the subject of this Agreement.
 
ADRP shall be computed monthly commencing with *** by Buyer, as follows:
 
 
***
___________
***Confidential
-16-

--------------------------------------------------------------------------------



II.  
Embraer, subject to the conditions and limitations expressed herein, will
guarantee the Aircraft’s schedule reliability percentage as follows:

 

a.  
The average ADRP for the first *** period after *** delivered under the Purchase
Agreement, shall be ***; for the *** the ADPR shall be ***; for the *** the ADPR
shall be ***; for the *** the ADPR shall be ***, for the *** (the “Final
Period”) the ADPR shall be ***.

 

b.  
In the event that the ADRP in any of the *** periods referred to above is lower
than GDR for the relevant period, Embraer shall diligently, after notification
by Buyer:

 

1.  
Make recommendations concerning Buyer's programs, publications and maintenance
and operational policies to improve ADRP.

 

2.  
Take all measures, as deemed necessary and appropriate by Embraer when vendor
action does not provide the required improvement in the ADRP.

 

3.  
*** Embraer shall issue a proposal to Buyer showing the price of the relevant
Service Bulletin and the effectiveness of such modification for Buyer.

 

c.  
In the event the average ADRP at the end of any of the *** periods described in
paragraph “II.a.” is lower than the GDR for such period, Embraer shall credit
Buyer for Maintenance Interruptions calculated according to the following
formula:

 
 
***
 
 
In the event the average ADRP at the end of any of the *** periods described in
paragraph “II.a.” above is *** for such period, the *** calculated according to
the formula above shall be ***.
 
Measurements will be calculated and submitted by Buyer *** after the end of each
*** referred to in Article II a. herein. The Parties shall do their efforts to
reach an agreement over the data *** of the submission thereof. Any achieved
credit amount will be credited to Buyer or to Embraer *** after each agreement
date for each of the ***. Buyer may use such credit only toward ***. Embraer may
use such credit only for ***.
 
The sum of all credits under this Dispatch Reliability Guarantee shall not
exceed *** for Buyer’s entire Aircraft fleet for the *** periods.
 

d.  
This dispatch reliability guarantee is based upon the following assumptions
provided by Buyer, and any change to the assumptions shall be cause for
reevaluation or adjustments of this guarantee upon the reasonable agreement of
the Parties.

 
Fleet Size: Minimum of ***.
 
Utilization: The guarantee covers a minimum of *** flight hours per cycle, ***
APU hour per flight hour plus or minus *** APU hour per flight hour and *** APU
cycle per flight cycle plus or minus *** APU cycle per flight cycle. Buyer's
fleet-wide average annual Aircraft utilization shall be *** flight hours, plus
or minus ***.
 
For all purposes of this guarantee, the regularly scheduled revenue Aircraft
departures and the Maintenance Interruptions related to the SAC Aircraft, Owned
Aircraft and GECC Aircraft shall be accounted for at the time these aircraft
start their revenue service by Buyer under this Purchase Agreement. All previous
regularly scheduled revenue Aircraft departures and Maintenance Interruptions
shall be disregarded.
 

e.  
The following elements are not covered under this guarantee:

 
- Interruptions of scheduled flights due to reasons other than Aircraft
mechanical failures, including without limitation:
- Air Traffic Control
- Weather, acts of God, FOD, wars, riots, third party criminal acts
- Accidents
- Incidents
- Negligence
___________
***Confidential
-17-

--------------------------------------------------------------------------------


- Conditions that exist prior to dispatch which lead to a flight interruption
and could have been prevented by maintenance prior to dispatch (including but
not limited to worn, flat and cut tires, servicing (ATA Chapter 12), dead
batteries, and worn brakes)
- Hard landing.
- Late out of maintenance
- Force majeure
- Crew refusal
- Optional equipment other than that identified on Attachment “A” to this
Agreement
- Operational delays or cancellations not related to maintenance
- Passenger and/or baggage loading
- Non-availability of spares or equipment
- Non-availability of personnel
- Operation interruptions or Maintenance Interruptions, which occurred due to
items, related in the Minimum Equipment List (“MEL”) issued and/or approved by
the local regulatory authority was followed
- If the Aviation Authority grounds Buyer's fleet, or one of Buyer’s Aircraft
- Maintenance problems caused by Buyer’s negligence or misuse of parts or
Buyer’s failure to take all maintenance actions on the Aircraft as recommended
in all applicable maintenance manuals
- Maintenance problems involving Aircraft or parts that has/have been involved
in an accident, or when parts either defective or not complying to
manufacturer’s design or specification have been used.
- Maintenance problems involving parts that have had their identification marks,
designation, seal or serial number altered or removed
- Maintenance problem resulting from inadequate packing for shipment and storage
- A flight interruption shall not be considered as a Maintenance Interruption
if, at the time of the interruption, Buyer has a spare aircraft in its fleet,
even though for a different model, that could commercially reasonable be used to
avoid such interruption and is not otherwise deployed in service
- Regulatory changes compliance
- Cancellations or delays caused by components repaired in non-approved local
airworthiness authority shop
- Flight cancellation or delay occurred due to one same problem on the same
Aircraft within fourteen (14) consecutive days period.
 
 
_____________
***Confidential
 
-18-

--------------------------------------------------------------------------------


 

III.  
The foregoing dispatch reliability guarantee is provided subject to Buyer's
adherence in all material respects to the following general conditions:

 

a.  
Airplane Operation: Aircraft shall be operated in airline service in accordance
with the Aviation Authority regulations and as recommended by Embraer through
the official and most updated Operations and Airplane Flight Manual. Buyer shall
have available one spare Aircraft for each twenty Aircraft at all times.

 

b.  
Inspection Program: The Aircraft shall be maintained in accordance with the most
current MRB document. Buyer’s program must have provisions for escalating the
checks intervals as soon as the Aviation Authority allows. Buyer’s program
should also include the use of task cards to assist the maintenance personnel in
performing inspection tasks.

 

c.  
Aircraft Manuals: Buyer shall keep a complete set of Embraer recommended manuals
up-to-date and available to airline personnel for assisting them with the
maintenance and operation of the Aircraft. A set of recommended manuals should
be available at all maintenance bases (line or heavy) and shall be maintained
with the latest revisions at all times.

 

d.  
MEL: Buyer shall keep its MEL up to date, with the most current issue.

 

e.  
Stocking Levels: Buyer shall be responsible to stock and maintain the
recommended spare parts list (RSPL) in inventory, throughout the guarantee
period. There shall be a minimum inventory level at each line maintenance base
along with the major parts being stored at the heavy maintenance facility. In
the event during the ADR meetings, the Aircraft does not achieve the guaranteed
values, and if the cause of this non-performance is the lack of spare parts
initially recommended by Embraer for the RSPL and not purchased by Buyer, this
guarantee will not be applicable. Embraer is to receive annually an inventory
list from the Buyer that shows current stocking levels and the locations of all
Aircraft spare parts and will make any recommendations on additional inventory
if needed.

 

f.  
Parts Repair: All shop repairs shall be performed in Embraer’s or Embraer’s
suppliers' authorized repair shops.

 

g.  
Staff Levels: Buyer shall have available reasonable staff to properly maintain
the Aircraft during scheduled and unscheduled maintenance. This shall include,
but not be limited to, mechanics, electricians, avionics specialists,
inspectors, cleaners, ground personnel and flight crews licensed or certified by
the Aviation Authority as required by Aviation Authority regulations.

 

h.  
Training: Buyer is required to put in place a training program approved by the
Aviation Authority, which, at a minimum, shall include the following items:

 

1.  
Initial and recurrent training for pilots in the Aircraft;

2.  
Initial and recurrent training for flight attendants in the Aircraft; and

3.  
Initial and recurrent training for the maintenance staff (airframe, power plant,
electric avionics specialists) in the Aircraft.

 
Any maintenance specialist (engine, APU, avionics) will require suppliers'
training.
 
Buyer is required to train to the above standards any new hired employee who
will work in or on the Aircraft.
 

i.  
Aircraft Cleaning: Buyer shall keep the Aircraft reasonably clean, inside and
out, by commercial airline standards at all times. This includes without
limitation, the engines, wheel wells, nacelles, landing gear and flight control
areas.

 

j.  
Service Bulletins: When Embraer recommends that Buyer implement a service
bulletin which improves performance or dispatch reliability, enhances flight
operations or decreases maintenance costs, ***, and Buyer concludes by a cost
benefit analysis that the SB is commercially reasonable, Embraer Customer
Support Department shall contact Buyer's Vice President of Maintenance, in
writing, with recommendations that the service bulletin be complied with. Buyer
will schedule the Aircraft for incorporation of such service bulletin ***, but,
subject to Embraer agreement which shall not be unreasonably withheld, Buyer may
schedule it for incorporation during a maintenance check, so as to minimize
interruption to scheduled service.

 

k.  
Ground Support Equipment: Embraer shall provide Buyer two lists of tooling and
ground support equipment required to maintain the Aircraft, which lists shall be
subject to Buyer's reasonable approval. One list will cover line maintenance
bases while the other will apply to heavy maintenance facilities. Buyer will be
required to maintain these levels of required tooling and ground support
equipment in good working order at all times.

 

l.  
Reliability Reporting: Buyer shall monthly provide to Embraer, in electronic
format, a reliability and maintenance cost report in accordance with the latest
revision of the Embraer’s Service News Letter for data exchange.

___________
***Confidential
 
-19-

--------------------------------------------------------------------------------


 

m.  
Rejection: Buyer shall not unreasonably reject Embraer's recommendations /
changes / solutions which in Embraer's opinion, would result in an improvement
in Buyer's dispatch reliability. Any such rejection shall be cause for
re-evaluation and/or adjustment of this guarantee. Anything in this Agreement to
the contrary notwithstanding, Buyer shall not be required to comply with or
implement, and the benefits and rights provided Buyer hereunder will not be
adversely affected by, Buyer’s not complying with or implementing any Embraer
recommendation / changes / solutions (including without limitation, recommended
service bulletins) or any provision of applicable product literature for which
compliance is not mandated by the local airworthiness authority rules and
regulations if Buyer has determined in good faith that such recommendation /
change / solution or provision of such product literature is not reasonably
expected to result in a net economic benefit to Buyer in light of all applicable
facts and circumstances, including, without limitation, the number of man-hours
reasonably estimated by Embraer to be required to accomplish such recommendation
/ change / solution, the labor cost to be incurred, the potential reduction in
maintenance costs to be realized, the time value of money and the period which
would be required for such savings resulting from the improvement in dispatch
reliability to offset the labor and other costs associated with such man-hours
(provided that Buyer may not consider any benefits to Buyer under any product
guarantees to the extent resulting from Buyer’s decision to comply or not to
comply with or implement a recommendation, change, or solution).

 

n.  
Certification or Regulatory Changes: The achieved maintenance interruption shall
not take into account those interruptions, which were originated by conformity
to mandatory regulatory change.

 

o.  
Achieved Dispatch Reliability Review Meeting: An Achieved Dispatch Reliability
Review Meeting shall be scheduled, if necessary, and at the end of each six (6)
month period of Buyer's Aircraft operation. Representatives of Buyer and Embraer
shall participate in the meetings and will:

 

1.  
Review current Achieved Dispatch Reliability;

2.  
Eliminate irrelevant or non-Aircraft-intrinsic interruption claims from computed
cancellation rates; and

3.  
Review Buyer's compliance with Service Bulletins as required by Article III.j
herein, review disputed claims, and consider methods for improvement of Achieved
Dispatch Reliability.

 
Buyer shall permit Embraer access to all Buyer data which can be used in
understanding and analyzing the dispatch reliability failure.
 

p.  
Duplicated Guarantee: If Buyer negotiates directly with any of Embraer’s
suppliers/vendors a particular dispatch or completion reliability guarantee, or
an alternative support program with Embraer, this amount shall be excluded from
the guarantee rate, specified in Article III.a, and shall result in an
appropriate recalculation of this guarantee in accordance with Embraer criteria.

IV.  
Suspension

 

a.  
This guarantee shall be automatically suspended and shall not apply during the
period of any labor disruption or dispute involving a significant work action,
which affects in whole or in part the Aircraft normal operation and maintenance.

 

b.  
This guarantee shall be automatically suspended and shall not apply during the
computation period of which worldwide EMBRAER 170 fleet (excluding Buyer’s
Aircraft) average dispatch reliability percentage is at least 1% higher than
Buyer’s Aircraft dispatch reliability percentage.

 

V.  
Buyer will not include in the calculation of the ADRP Maintenance Interruptions
occurring under any of the circumstances listed below:

 

a.  
When the Aircraft has been used in an attempt to break records, or subjected to
experimental flights, or in any other way not in conformity with the flight
manual or the airworthiness certificate, or subject to any manner of use in
contravention of the applicable aerial navigation or other regulations or rules,
issued or recommended by government authorities of whatever country in which the
Aircraft is operated, when accepted and recommended by ICAO; and

 

b.  
When the Aircraft or any of its parts has/have been altered or modified by
Buyer, without prior approval from Embraer or from the manufacturer of the parts
through a service bulletin, provided such approval has not been unreasonably
withheld.

 

VI.  
THE GUARANTEES, OBLIGATIONS AND LIABILITIES OF EMBRAER, AND REMEDIES OF BUYER
SET FORTH IN THIS SCHEDULE RELIABILITY GUARANTEE ARE EXCLUSIVE AND IN
SUBSTITUTION FOR, AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER
RIGHTS, CLAIMS, DAMAGES AND REMEDIES OF BUYER AGAINST EMBRAER OR ANY ASSIGNEE OF
EMBRAER, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY
ACHIEVED DISPATCH RELIABILITY.

 

VII.  
The terms and conditions of this dispatch reliability guarantee do not alter,
modify or impair, in any way, the terms and conditions of Attachment “C“
(Aircraft Warranty Certificate) to the Purchase Agreement.

 

VIII.  
The guarantee hereby expressed is established between Embraer and Buyer and it
cannot be transferred or assigned to others, unless by previous written consent
of Embraer.

__________
***Confidential

-20-

--------------------------------------------------------------------------------


ATTACHMENT "H-1" - PERFORMANCE GUARANTEE
EMBRAER 175
 
 


1.
GUARANTEES

 
Embraer, subject to the conditions and limitations hereby expressed, and
considering the Aircraft EMBRAER 175 LR version with a maximum takeoff weight of
***lb ( ***kg), equipped with Embraer furnished General Electric CF34-8E5
engines, guarantees that each Aircraft on the relevant Actual Delivery Date
shall comply with the following performance:
 

 
1.1
CRUISE SPECIFIC AIR RANGE

 
The cruise specific air range(SAR) in a standard day (ISA), at the aircraft
gross weights, pressure altitudes and Mach numbers noted below shall not be less
than the guarantee value:
 
*
 
2.
AIRCRAFT CONFIGURATION

 
2.1 The guarantees stated above are based on the Aircraft configuration as
defined in the Technical Description PTD-175 Rev. 5 dated April 2005, plus
specific Buyer configuration options as defined at Attachment “A” to the
Purchase Agreement, (hereinafter referred to as the “Detail Specification”). If
necessary, appropriate adjustment to this Aircraft Performance Guarantees shall
be made for changes in such Detail Specification (including but not limited to
Buyer requests for changes, Proposal of Major Changes or any other changes
mutually agreed upon between the Buyer and Embraer) approved in writing by the
Buyer and Embraer. Such adjustments shall be accounted for by Embraer in its
evidence of compliance with the guarantees.
 
In the event a change is made to any law, governmental regulation or
requirement, or in the interpretation of any such law, governmental regulation
or requirement that affects the certification basis for the Aircraft, and as a
result thereof, a change is made to the configuration and/or the performance of
the Aircraft in order to obtain certification, the guarantees set forth in this
Aircraft Performance Guarantee shall be appropriately modified to reflect any
such change.
 
2.2 The performance guarantees of Article 1 of this Attachment shall be adjusted
by Embraer for the following in its evidence of compliance with such guarantees:
 
a. Changes to the Detail Specification including Major Changes or any other
changes mutually agreed upon between the Buyer and Embraer.
 
b. The difference between the weight allowances of optional items listed in the
Detail Specification and the actual weights.
 
3.
GUARANTEE CONDITIONS

 
3.1 All guaranteed performance data are based on the ICAO International Standard
Atmosphere (ISA) unless otherwise specified. Altitudes are pressure altitudes.
 
3.2 The FAA Regulations referred to in this Attachment are, unless otherwise
specified, the Certification Basis regulations specified in the Aircraft Type
Certificate Data Sheet.
 
3.3 The cruise specific air range and the climb, cruise and descent portions of
the mission guarantees include allowances for normal electrical power extraction
and normal operation of the air conditioning system. Normal power extraction
shall be defined as not less than a 41 kW total electrical and hydraulic loads.
Normal operation of the air conditioning system shall be defined as operation in
the automatic mode, with the temperature control set to maintain a nominal cabin
temperature of 70 °F, and all air conditioning systems operating normally. This
operation nominally allows a maximum cabin pressure differential of *** lb per
square inch, with a nominal Aircraft cabin ventilation rate of *** cu.ft per min
at *** ft including passenger cabin recirculation (nominal recirculation is
***). The APU is turned off unless otherwise specified. 3.5 The cruise specific
air range, speed and the climb, cruise, and descent portions of the mission
guarantees are based on an Aircraft center of gravity location of *** of the
mean aerodynamic chord.
 
3.6 Performance, where applicable, is based on a fuel Lower Heating Value (LHV)
of 18,580 BTU per pound and a fuel density of 6.7 lb per U.S. gallon.
 
_____________
***Confidential
 
-21-

--------------------------------------------------------------------------------


 
4. 
PARTIES’ OBLIGATIONS ACCORDING TO THIS GUARANTEE

 
4.1 During the Aircraft acceptance to be performed by Buyer in accordance with
Article 7 of the Purchase Agreement, Buyer shall check the Aircraft performance
specified in Article 1 of this Attachment H, by using the Aircraft Flight Manual
(AFM) or by comparing the flight test data, at the atmospheric conditions
prevailing during the flight, with the information presented in the
Supplementary Performance Manual (SPM), as applicable. All performance guarantee
under this Attachment are in accordance with both manuals above mentioned,
taking into consideration the established tolerances.
 
4.2 Embraer’s obligations in respect to the guarantees stated in Article 1 of
this Attachment are limited to Buyer’s right to ***, should it be reasonably
verified that such Aircraft, during the acceptance procedure specified in
Article 7 of the Purchase Agreement, cannot comply with the performances
guaranteed hereunder, after Embraer has had a reasonable opportunity to cure
such deficiencies in accordance with Article 7 of the Purchase Agreement. ***
 
4.3 In case, during the above mentioned acceptance procedure, it is proven that
the Aircraft performance does not comply with the performances specified in
Article 1 of this Attachment, but Buyer considers it satisfactory by accepting
delivery of such Aircraft, then Embraer shall not be liable to any claim or
demand whatsoever from Buyer with respect to such performance guarantees.
 
4.4 Upon acceptance of the Aircraft by Buyer, all obligations of Embraer
regarding the Aircraft performance guarantees shall cease.
 
5.
GUARANTEE COMPLIANCE

 

5.1  Compliance with the guarantees of Article 1 of this Attachment shall be
based on the conditions specified in that article, the Aircraft configuration
contained in Attachment “A” to the Purchase Agreement and the guarantee
conditions of Article 3 above.

 

5.2  
Compliance with the cruise specific air range, and the climb, cruise and descent
portions of the mission guarantees shall be established by calculations based on
the comparison mentioned in paragraph 4.1 above.

 

5.3  
The data derived from tests shall be adjusted as required by conventional
methods of correction, interpolation or extrapolation in accordance with
established engineering practices to show compliance with the performance
guarantee.

 

5.4  
Compliance with the Equipped Empty Weight guarantee shall be based on
information in the appropriate approved weight and balance manual, and
associated document or report.

 
6.
EXCLUSIVE GUARANTEES

 
               6.1
The only performance guarantees applicable to the Aircraft are those set forth
in this document. The performance guarantees set forth herein are established
between Buyer and Embraer and may not be transferred or assigned to others,
unless by previous written consent of Embraer.    
               6.2
THE GUARANTEES, OBLIGATIONS AND LIABILITIES OF EMBRAER, AND REMEDIES OF BUYER
SET FORTH IN THIS PERFORMANCE GUARANTEE ARE EXCLUSIVE AND IN SUBSTITUTION FOR,
AND BUYER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER RIGHTS, CLAIMS,
DAMAGES AND REMEDIES OF BUYER AGAINST EMBRAER OR ANY ASSIGNED OF EMBRAER,
EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO ANY ACHIEVED
PERFORMANCE.

 
 
The terms and conditions of this performance guarantee do not alter, modify or
impair, in any way, the terms and conditions of Attachment “C” (Aircraft
Warranty Certificate) to the Purchase Agreement.
 
_____________
***Confidential
 
 
-22-

--------------------------------------------------------------------------------

